Citation Nr: 0729116	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-35 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.	Entitlement to service connection for degenerative disc 
disease lumbar spine. 

2.	Entitlement to an increased evaluation for traumatic 
arthritis right knee, currently 10 percent disabling. 

3.	Entitlement to an increased evaluation for right knee 
instability, currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1989 to April 
1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO decision.  

In February 2007, the veteran testified in a Travel Board 
hearing in front of the undersigned Acting Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The medical evidence of record is at least in relative 
equipoise as to whether the claimed degenerative disc disease 
of the lumbar spine was caused, at least in part, by the 
veteran's service connected right knee disability.  

3.	The medical evidence of record shows that the veteran's 
right knee disability is manifested by x-ray evidence of 
arthritis and painful motion, but there is no evidence of 
incapacitating episodes.

4.	The medical evidence of record shows that the veteran's 
right knee disability is manifested by slight instability.  


CONCLUSIONS OF LAW

1.	Degenerative disc disease was caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.	The schedular criteria for an increased rating in excess 
of 10 percent for service-connected traumatic arthritis of 
the right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5010 (2007).

3.	The schedular criteria for an increased rating in excess 
of 10 percent for service-connected right knee instability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
November 2002, prior to the initial decision on the claim in 
February 2003, and again provided notice in September 2004.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Additionally, in a service-connection claim as is the 
veteran's claim for a lumbar spine disability, VA is also 
required to include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In a March 2006 letter, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  While the timing of this notice was 
after the initial adjudication, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision because the Board is granting service connection for 
the lumbar spine disability.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, a hearing 
before the Board was held in February 2007 and VA 
examinations were conducted in December 2002, January 2004 
and November 2004.  The claimant has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

Service Connection for Degenerative Disc Disease Lumbar Spine

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board finds that the veteran has a current disability of 
degenerative disc disease of the lumbar spine.  In a VA QTC 
examination dated in December 2002 and in various private 
medical records associated with the claims file, the veteran 
has been diagnosed with degenerative disc disease of the 
lumbar spine.  

The veteran is also service connected for a right knee 
disability.  In an August 2001 rating decision, the RO 
granted the veteran service connection for right knee 
traumatic arthritis and right knee instability.  

Upon a review of the record, the Board finds that there is 
competent medical evidence that the veteran's service 
connection right knee disability caused, in part, the 
veteran's degenerative disc disease of his lumbar spine.  In 
the December 2002 VA QTC examination and in his hearing 
testimony in February 2007, the veteran reported that he 
would fall because his right knee would give out, resulting 
in lower back pain.  In the December 2002 VA QTC examination, 
the physician opined that it is as likely as not that the 
veteran's degenerative disc disease of the lumbar spine was 
at least in part secondary to the fall the veteran sustained 
secondary to his right knee disability.  

Given the above medical facts, the Board has considered 
38 U.S.C.A. § 5107(b).  Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

In this case, The Board acknowledges that the service 
separation examination did not show evidence of a lumbar 
spine disability.  As well, the Board acknowledges that, 
although the December 2002 VA QTC examination indicates that 
it is as likely as not that the veteran's degenerative disc 
disease of the lumbar spine was at least in part secondary to 
the fall the veteran sustained secondary to his right knee 
disability, the medical examiner did not provide the rational 
for the opinion rendered, as required per Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (The Court has 
recognized that a mere statement of opinion, without more, 
does not provide an opportunity to explore the basis of the 
opinion.)  However, the Board also acknowledges that the 
evidence of record neither includes a medical opinion 
contradicting the December 2002 VA QTC examination, nor any 
other medical evidence attributing the claimed low back 
disorder to other factors.  As such, after reviewing the 
veteran's testimony and all the evidence of record, the Board 
finds that the evidence is at least in relative equipoise, 
and that the benefit of the doubt rule is applicable to this 
claim.  Resolving all reasonable doubt in the veteran's 
favor, an award of service connection for the claimed 
degenerative disc disease of the lumbar spine, as secondary 
to a service-connected right knee disability, is warranted.
 
Increased Rating for the Right knee (arthritis and 
instability)

At present, the veteran is seeking an increased rating for 
right knee arthritis, currently rated as 10 percent disabling 
under Diagnostic Code 5010, and an increased rating for right 
knee instability, currently rated as 10 percent disabling 
under Diagnostic Code 5257.
 
Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
which has not been already contemplated by the veteran's 
current ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995). 

VA's Office of General Counsel (General Counsel) has provided 
guidance concerning the evaluation of increased rating claims 
for knee disabilities. A veteran who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC 5257, as long as the separate rating is based upon 
additional disability. VAOPGCPREC 23-97.  When a knee 
disorder is already rated under DC 5257, then the veteran 
must also have limitation of motion under DC 5260 or DC 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a 0 percent 
(noncompensable) rating under either of those codes, then 
there is no additional disability for which a rating may be 
assigned. Id.

As well, if radiologic findings of arthritis are present, 
then a veteran whose knee disability is evaluated under DC 
5257 or DC 5259 is additionally entitled to a separate 
compensable evaluation under DC 5260 or DC 5261 if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under DC 5010 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain. VAOPGCPREC 
9-98.

Finally, per VAOPGCPREC 9-04, separate disability ratings may 
be assigned under DC 5260 and DC 5261 for disability of the 
same joint without violating the provisions against 
pyramiding per 38 C.F.R. § 4.14.

In this case, as noted above, the veteran has been granted 
two separate ratings for arthritis and instability.

Traumatic Arthritis

The rating criteria for evaluating traumatic arthritis is set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  
Under that diagnostic code, traumatic arthritis is to be 
evaluated as degenerative arthritis pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups. 
Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The 20 and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  See id., Note (1).

With respect to the relevant medical evidence, in May 2000, 
an MRI revealed an abnormal lateral meniscus, with more of 
the anterior horn absent.  There was recurrent signal in the 
posterior horn and some osteophyte changes in the joint.  
Private medical records reveal that in May 2000, the veteran 
had palpable osteophytic spurs medially.  His range of motion 
was full.  He had significant anterior translation of the 
tibia on the femur bilaterally.  He had more diffuse 
tenderness along the medial than lateral joint line.  He had 
an effusion.  In September 2000, the veteran had oseophytic 
spurring and persistent effusion in his right knee.  The 
veteran underwent an arthroscopic evaluation in October 2000.  

Private medical records dated in November 2001, described the 
range of motion in the veteran's right knee as good.  He 
lacked a few degrees of full extension and he had no gross 
ligamentious laxity.  He had some diffuse tenderness about 
the patella and a little crepitus.  The veteran was diagnosed 
with mild to moderate degenerative arthritis of the right 
knee.  

In a December 2002 VA QTC examination, the veteran's right 
knee had some mild swelling.  Flexion was 115 degrees 
bilaterally secondary to tightness and pain, but not by 
fatigue or lack of endurance.  

In a January 2004 VA QTC examination, the veteran walked with 
decreased weight on his right leg when ambulating.  The 
veteran used a knee brace and crutches for ambulating and 
there was mild swelling.  Flexion was decreased at 80 degrees 
in the right knee secondary to a sticking sensation and some 
pain.  Extension was limited by 10 degrees secondary to 
sticking sensation and pain.  The range of motion was not 
further limited by fatigue, weakness, lack of endurance or 
incoordination.  

In a November 2004 QTC examination of the veteran's right 
knee he reported that he experienced pain in his knee when 
flexing, the knee would lock and go out when walking, and he 
experienced swelling, soreness and tenderness.  The veteran 
stated that his symptoms were constant but were not 
incapacitating.  Upon examination, the veteran's knee was 
abnormal with findings of generalized swelling, increased 
joint space and anterior tenderness.  The range of motion in 
the right knee was 120 degrees flexion with pain at 80 
degrees and 0 degrees extension.  The examiner found that the 
range of motion in the right knee was limited by pain, 
fatigue, weakness, lack of endurance, and incoordination.  
The examiner concluded that the veteran's right knee 
disability caused constant pain especially with weight 
bearing  and bending.  The veteran wore a brace and used his 
left leg for support.  

In the February 2007 Board hearing, the veteran testified 
that he experienced locking, popping, snapping and abnormal 
movement in his right knee.  The veteran also testified that 
when he extended his knee he experienced pain.  Also, when he 
flexed his knee he experienced pain some of the time, but his 
knee would lock and pop when flexed.  

Upon a review of the evidence, the Board finds that the 
evidence simply does not show that there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, including with occasional incapacitating 
exacerbations.  As such an increased rating for the service 
connected right knee arthritis is not warranted under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Right Knee Instability

The veteran is currently assigned a separate 10 percent 
rating for right knee instability.  A knee impairment with 
recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, DC 5257.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).

In a December 2002 VA QTC examination, anterior drawer and 
McMurray sign were negative on the right knee.  The examiner 
noted that the veteran reported a history of multiple falls 
secondary to right knee instability.  

In a January 2004 VA QTC examination, the examiner found that 
there was no positive drawer or McMurray sign, however, the 
veteran reported ligamental damage and stated that he had 
fallen twice in the past due to knee instability. 

In a November 2004 VA QTC examination of the veteran's right 
knee, the examiner found slight instability.  The examiner 
also found recurrent subluxation which was slight in degree 
and crepitus.  

In the February 2007 Board hearing, the veteran testified 
that his knee would give out and was unstable.  The veteran 
also experienced swelling when he moved laterally.  

The Board finds that the competent medical evidence of record 
shows slight instability.  Specifically, the negative drawer 
and McMurray sign, as well as the November 2004 VA examiner's 
finding, indicate the veteran's knee is slightly unstable.  
Under DC 5257, slight instability is rated at 10 percent.  
The medical evidence of record does not indicate moderate or 
severe instability.  As such, the veteran is not entitled to 
an evaluation higher than 10 percent for right knee 
instability. 

Other Applicable Criteria

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

Taking into consideration other applicable criteria related 
to both the service-connected arthritis and instability, the 
Board acknowledges that that normal range of motion of the 
knee is to zero degrees extension and to 140 degrees flexion.  
See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, 
a noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees; a 10 percent rating will be 
assigned for limitation of flexion of the leg to 45 degrees; 
a 20 percent rating will be assigned for limitation of 
flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

The Board finds that the veteran's right knee limitation of 
flexion does not warrant an increased rating or a separate 
rating under DC 5260.  The medical evidence of record shows 
that in May 2000 there was full range of motion, in December 
2002 flexion was limited to 115 degrees, in January 2004 
flexion was limited to 80 degrees and in November 2004 
flexion was limited to 120 degrees with pain.  The Board 
concludes that the veteran is not entitled to an increased 
rating in excess of 10 percent under Diagnostic Code 5260 
because his limitation of flexion was not at 30 degrees or 
less.  

The Board also finds that the veteran is not entitled to an 
increased rating in excess of 10 percent or a separate rating 
for limitation of extension under DC 5261.  The veteran's 
extension was not limited in May 2005, was limited by a few 
degrees in November 2001, was limited by 10 degrees in 
January 2004 and was not limited in November 2004.  
Additionally, the veteran testified that he could not extend 
his right knee fully in February 2007.  The Board finds that 
the preponderance of the evidence does not demonstrate that 
the veteran's right knee extension is limited to at least 15 
degrees or greater.  The majority of medical examinations, as 
well as the most recent medical examination, do not show 
limitation of extension.  As such, the Board finds that the 
evidence is not in equipoise and the preponderance of the 
evidence does not show the limitation of extension required 
for the award of a disability rating in excess of 10 percent 
under DC 5261.  

The Board has also considered whether the veteran's is 
entitled to a higher or separate rating for his right knee 
disability under other potentially applicable diagnostic 
codes.  The Board finds that the medical evidence of record 
does not show that DC 5256 (ankylosis), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (cartilage, semilunar, removal 
of, symptomatic), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (genu recurvatum) apply because the 
symptomatology required is not present.  

Furthermore, in arriving at the above conclusions, the Board 
has considered the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In evaluating a service-connected disability 
involving the musculoskeletal system, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  However, 
DeLuca would not result in higher evaluations for the veteran 
in this case, because the veteran is receiving the 
appropriate schedular evaluation, even considering his flare-
ups and subjective complaints of pain, under Diagnostic Codes 
5010 and 5257.  The evidence of record is consistent with the 
evaluations noted, and no more, for the veteran's service- 
connected right knee arthritis and instability under 
Diagnostic Codes 5010 and 5257, respectively.  Additional 
right knee disability, not already considered,  is found.

Lastly, the Board further notes that to the extent that the 
veteran's service-connected right knee disabilities, 
including arthritis and instability, affect his employment, 
such have been contemplated in the currently assigned 
ratings.  The evidence does not reflect that the disabilities 
at issue necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


ORDER

Entitlement to service connection for degenerative disc 
disease lumbar spine is granted.  

Entitlement to an increased evaluation for traumatic 
arthritis right knee is denied.  

Entitlement to an increased evaluation for right knee 
instability is denied.  


______________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


